COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00027-CV


ELFREDA ALLEN                                                       APPELLANT

                                        V.

CITIMORTGAGE, INC.                                                    APPELLEE


                                    ------------

        FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                                    ORDER

                                    ------------

      The court has been notified that a petition for bankruptcy has been filed by

Elfreda Allen on March 8, 2013, in the United States Bankruptcy Court, Northern

District of Texas, Cause No. 13-41125-rfn7.         Accordingly, this appeal is

suspended. See Tex. R. App. P. 8.2.

      For administrative purposes, this cause is STAYED and will be treated as

a closed case. It may be reinstated on prompt motion by any party pursuant to
rule 8.3(a). See Tex. R. App. P. 8.3(a). Such motion shall also specify what

further action, if any, is required from this court upon reinstatement of the appeal.

       The clerk of this court is directed to transmit a copy of this order to the

appellant and the attorney of record for the appellee, the trial court judge, and the

trial court clerk.

       DATED March 25, 2013.

                                                    PER CURIAM